                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                         WESTERN DIVISION AT DAYTON

CHARLENE ALLEN,                           : Case No. 3:18-cv-285
                                          :
       Plaintiff,                         : Magistrate Judge Sharon L. Ovington
                                          : (by full consent of the parties)
vs.                                       :
                                          :
COMMISSIONER OF THE SOCIAL                :
SECURITY ADMINISTRATION,                  :
                                          :
       Defendant.                         :


                               DECISION AND ENTRY


       This social security case is presently before the Court on the parties’ Joint Motion

to Remand to the Commissioner. (Doc. #10). The parties agree that this case should be

remanded to the Acting Commissioner of Social Security for further proceedings,

pursuant to sentence four of Section 205 of the Social Security Act, 42 U.S.C. § 405(g),

and respectfully request this Honorable Court enter an appropriate order with judgment.

       Upon remand, the Appeals Council will vacate all findings in the Administrative

Law Judge’s (ALJ’s) decision, and the Commissioner will conduct further proceedings

and develop the administrative record as necessary to determine whether Plaintiff is

under a disability as defined by the Social Security Act. In so doing, the ALJ will

reevaluate Plaintiff’s residual functional capacity and the medical source opinions.

                       IT IS THEREFORE ORDERED THAT:

       1.     The parties’ Joint Motion to Remand to the Commissioner
              (Doc. #10) is ACCEPTED;
      2.    The Clerk of Court is directed to enter Judgment in Plaintiff’s
            favor under Fed. R. Civ. P. 58;

      3.    This matter is REMANDED to the Social Security
            Administration, pursuant to sentence four of 42 U.S.C. §
            405(g), for further consideration consistent with this Decision
            and Entry and the parties’ stipulation; and

      4.    The case is terminated on the docket of this Court.

      IT IS SO ORDERED.

June 18, 2019                                 s/Sharon L. Ovington
                                              Sharon L. Ovington
                                              United State Magistrate Judge




                                          2
